Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11082546B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim to the instant application is broader than and fully encompassed by the claim to the US Patent.



Instant application: 17363989
US Patent No.: 11082546
20. A camera module comprising: 
a yoke comprising an upper plate and a lateral plate extending from the upper plate; 
a bobbin disposed in the yoke; 
a coil disposed on the bobbin; 
a magnet disposed between the coil and the lateral plate of the yoke; and 
a frame disposed below the bobbin, wherein the bobbin moves in a first direction when a forward current is applied to the coil and in a second direction when a reverse current is applied to the coil.
10. A camera module comprising: a printed circuit board; 
an image sensor disposed on the printed circuit board; 
a yoke comprising an upper plate and a lateral plate extending from the upper plate; 
a bobbin disposed in the yoke and comprising an upper surface and a lower surface opposite from the upper surface; a lens barrel coupled to the bobbin; 
a lens coupled to the lens barrel and overlapped with the image sensor in an optical axis direction; 
a coil disposed on the bobbin; 
a magnet disposed between the coil and the lateral plate of the yoke; 
a frame disposed below the bobbin; and an elastic member coupled to the bobbin, wherein the bobbin moves in a first direction when a forward current is applied to the coil and in a second direction when a reverse current is applied to the coil, 
wherein the first direction is opposite to the second direction, 
wherein the frame comprises an upper surface facing the lower surface of the bobbin, wherein the upper surface of the frame comprises a first area overlapped with a lower end of the bobbin in an optical axis direction and a protrusion upwardly more protruding than the first area and disposed outside the first area, and wherein an upper surface of the protrusion of the frame is lower than the upper surface of the bobbin.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


4.) Claim(s) 20 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Takahashi et al. (US Pub No.: 2008/0055753A1).

In regard to Claim 20, Takahashi et al. disclose a camera module (The present invention relates to a lens driving control apparatus applied to a camera module that drives a lens unit in the optical axis direction using a voice coil motor, Abstract; Paragraphs 0003, 0020) comprising:
a yoke (yoke 14) comprising an upper plate and a lateral plate extending from the upper plate (See yoke 14 that has an upper plate (top portion) and a lateral plate (side portion shown) extending from the upper plate, Figure 2 and Paragraph 0023); 
a bobbin (8a) disposed in the yoke (Bobbin portion 8a is disposed in the yoke 14, Figure 2 and Paragraph 0023); 
a coil (12) disposed on the bobbin (Coil 12 is disposed on the bobbin 8a, Figure 2 and Paragraph 0023);
a magnet (13) disposed between the coil and the lateral plate of the yoke (Permanent magnet 13 rests between the coil 12 and the side portion/lateral plate of the yoke 14, Figure 2 and Paragraph 0023); and 
a frame (9) disposed below the bobbin (See the frame 9 that rests below the bobbin 8a, Figure 2 and Paragraph 0023),
wherein the bobbin moves in a first direction when a forward current is applied to the coil and in a second direction when a reverse current is applied to the coil  (The lens barrel 8 is displaceably supported in the optical axis direction against a frame 9 that is an outer frame by leaf springs 10 and 11 that are each cut at two positions of the head and the tail thereof into the shape of a butterfly damper. A driving coil 12 is wound around a bobbin portion 8a of the lens barrel 8 centering the optical axis. A permanent magnet 13 and a yoke 14 that generate an effective flux over the driving coil 12 are fixed to the frame 9. Therefore, the lens unit 1 is driven in the optical axis direction in response to a driving current supplied to the driving coil 12 of the voice coil motor 4. The lens unit 1 is adapted to able to be driven such that the lens unit 1 is let out forward, i.e., leftward in the FIG. 2 relative to the frame 9 based on a mechanical position for the lens unit 1 to stop as a reference position d(0). The lens can also be moved back/rearward to the reference position closer to the wall of frame 9, Paragraphs 0023, 0046-0047 and Figures 2-3). 
wherein the frame comprises an upper surface facing a lower surface of the bobbin (The frame 9 has an upper surface facing a lower surface of the bobbin 8a, Figure 2); and 
wherein the upper surface of the frame comprises a first area overlapped with a lower end of the bobbin in an optical axis direction and a protrusion upwardly more protruding than the first area and disposed outside the first area (See drawing below).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.) Claims 1-5, 12 and 14-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi et al. (US Pub No.: 2008/0055753A1) and further in view of Cheng (US Pub No.: 2009/0021635A1) and Horidan et al. (US Pub No.: 2007/0263115A1).

With regard to Claim 1, Takahashi et al. disclose a camera module (See camera module, Abstract; Paragraph 0020 and Figure 1) comprising: 
an image sensor (See image sensor, Paragraphs 0022-0023 and Figures 1-2); 
a frame (See the frame 9, Figure 2 and Paragraph 0023);
a yoke (Yoke 14) comprising an upper plate and a lateral plate extending from the upper plate  (See yoke 14 that has an upper plate (top portion) and a lateral plate (side portion shown) extending from the upper plate, Figure 2 and Paragraph 0023); 
a bobbin (8a) disposed in the yoke (Bobbin portion 8a is disposed in the yoke 14, Figure 2 and Paragraph 0023); 
a lens barrel (8) coupled to the bobbin (See lens barrel 8 coupled to the bobbin portion 8a, Paragraph 0023 and Figure 2); 
a lens coupled to the lens barrel and overlapped with the image sensor in an optical axis direction (Lens unit 1 is configured by a front lens 2 and a rear lens 3. The front lens 2 and the rear lens 3 can be collectively driven in the optical axis direction by a voice coil motor 4 to be able to adjust the focus, Figures 1-2; Paragraphs 0020-0022);
a coil (Coil 12) disposed on the bobbin (Coil 12 is disposed on the bobbin 8a, Figure 2 and Paragraph 0023); 
a magnet (Permanent magnet 13) disposed between the coil and the lateral plate of the yoke (Permanent magnet 13 rests between the coil 12 and the side portion/lateral plate of the yoke 14, Figure 2 and Paragraph 0023);
an elastic member coupled to the bobbin (See leaf springs 10 and 11 coupled to the bobbin, Figure 2; Paragraphs 0023 and 0046),  
wherein the bobbin moves in a first direction when a forward current is applied to the coil and in a second direction opposite to the first direction when a reverse current is applied to the coil (The lens barrel 8 is displaceably supported in the optical axis direction against a frame 9 that is an outer frame by leaf springs 10 and 11 that are each cut at two positions of the head and the tail thereof into the shape of a butterfly damper. A driving coil 12 is wound around a bobbin portion 8a of the lens barrel 8 centering the optical axis. A permanent magnet 13 and a yoke 14 that generate an effective flux over the driving coil 12 are fixed to the frame 9. Therefore, the lens unit 1 is driven in the optical axis direction in response to a driving current supplied to the driving coil 12 of the voice coil motor 4. The lens unit 1 is adapted to able to be driven such that the lens unit 1 is let out forward, i.e., leftward in the FIG. 2 relative to the frame 9 based on a mechanical position for the lens unit 1 to stop as a reference position d(0). The lens can also be moved back/rearward to the reference position closer to the wall of frame 9, Paragraphs 0023, 0046-0047 and Figures 2-3). 



Takahashi et al. do not explicitly teach or disclose that the camera module has a printed circuit board with an image sensor disposed on the printed circuit board. Also not taught is that the frame is above the printed circuit board and that a filter is disposed on the frame. Cheng teaches of a camera module has a printed circuit board with an image sensor disposed on the printed circuit board and a frame above the printed circuit board, (Cheng teaches of a camera module that includes a circuit board (11), a lens module (10) mounted on the circuit board, an electromagnetic interference shielding casing (12) surrounding the lens module and the circuit board, and a electrically conductive sheet (13) being electrically connected to the electromagnetic interference shielding casing. The circuit board forms at least one grounding tab (111) thereon. The electrically conductive sheet extends from a lateral edge of the circuit board and electrically connects the at least one grounding tab with the electromagnetic interference shielding casing. The electrically conductive sheet includes a basewall (131) connected to the circuit board and at least one sidewall (133) bending from the basewall. The at least one sidewall extends into a gap defined between the electromagnetic interference shielding casing and the lens module and electrically connected to the electromagnetic interference shielding casing, Abstract and Figure 1 of Cheng. 
Cheng teaches that an image sensor 104 is electrically connected to a printed circuit board 11, Paragraph 0018 and Figure 1 of Cheng. Cheng teaches that a lens holder 103 and a casing 12 make up a frame where the frame is above the printed circuit board 11, Figure 1 and Paragraphs 0015-0020 of Cheng. It would have been obvious and well-known to one of ordinary skill in the art at the time of the invention to enable the camera module in the teachings of Takahashi et al. to include a printed circuit board with an image sensor disposed on the printed circuit board as taught by Cheng, because it helps provide a low cost way of providing mechanical support and electrical connections for the camera module. It would have been obvious and well-known to one of ordinary skill in the art at the time of the invention to enable the teachings of Takahashi et al. to have the frame be above the printed circuit board as taught by Cheng, because this provides support and protection to the components of the printed circuit board). 

Takahashi et al. and Cheng do not explicitly teach of a filter disposed on the frame. Horidan et al. teach of a camera module where a filter is disposed on a frame, (Horidan et al. teach of an image pickup apparatus may include an imaging optical system operative to adjust a focal position of images corresponding to light incident from a lens, a frame arranged movably in an optical axial direction of light incident to the imaging optical system for fixing the imaging optical system by covering the periphery of the imaging optical system, a drive unit operative to move the frame in the optical axial direction to an arbitrary position within a predetermined range, an image pickup device operative to receive light incident through the imaging optical system so as to output a signal corresponding to the received light, and an urging unit inserted between a pedestal base having the image pickup device attached thereto and the frame for urging the frame in the optical axial direction as well as in a direction remote from the image pickup device, Abstract of Horidan et al.. 
Horidan et al. teach of an infrared filter 161 attached to a frame between an image sensor 107 and a bobbin, Paragraphs 0036, 0074-0075 and Figure 9 of Horidan et al..  It would have been obvious and well-known to one of ordinary skill in the art at the time of the invention to enable the teachings of Takahashi et al. and Cheng to have an infrared filter attached to a frame as taught by Horidan et al., because it helps block/filter the infrared light to achieve realistic colors. Furthermore, Horidan et al. teach that the frame has a protrusion (see protruding portion of 106) where the inner surface of the protrusion faces an outer lateral surface of the IR filter 161, where the inner lateral surface of 106 is spaced from an outer lateral surface of 161, Figure 9 of Horidan et al.. It would have been obvious and well-known to one of ordinary skill in the art at the time of the invention to enable the teachings of Takahashi et al. and Cheng to have a frame comprise a protruding part protruding from the upper surface of the frame, wherein the filter is accommodated in the protruding part, wherein an inner lateral surface of the protruding part faces an outer lateral surface of the filter, and wherein the first area of the frame is disposed between the protrusion of the frame and the protruding part of the frame, because the structure helps secure the filter to the frame while also allowing for an appropriate amount of clearance for the lens barrel to move up and down the optical axis). 

Regarding Claim 2, Takahashi et al., Cheng and Horidan et al. disclose the camera module of claim 1, wherein the filter comprises an IR filter filtering infrared light (As taught above Horidan et al. teach of an infrared filter 161 attached to a frame between an image sensor 107 and a bobbin, Paragraphs 0036, 0074-0075 and Figure 9 of Horidan et al..  It would have been obvious and well-known to one of ordinary skill in the art at the time of the invention to enable the teachings of Takahashi et al. and Cheng to have an infrared filter attached to a frame as taught by Horidan et al., because it helps block/filter the infrared light to achieve realistic colors).

In regard to Claim 3, Takahashi et al., Cheng and Horidan et al. disclose the camera module of claim 1, wherein the filter is disposed on an upper surface of the frame (protruding part) (Furthermore, Horidan et al. teach that the frame has a protrusion (see protruding portion of 106) where the inner surface of the protrusion faces an outer lateral surface of the IR filter 161, where the inner lateral surface of 106 is spaced from an outer lateral surface of 161, Figure 9 of Horidan et al.. It would have been obvious and well-known to one of ordinary skill in the art at the time of the invention to enable the teachings of Takahashi et al. and Cheng to have a frame comprise a protruding part protruding from the upper surface of the frame, wherein the filter is accommodated in the protruding part, wherein an inner lateral surface of the protruding part faces an outer lateral surface of the filter, and wherein the first area of the frame is disposed between the protrusion of the frame and the protruding part of the frame, because the structure helps secure the filter to the frame while also allowing for an appropriate amount of clearance for the lens barrel to move up and down the optical axis).

With regard to Claim 4, Takahashi et al., Cheng and Horidan et al. disclose the camera module of claim 3, wherein the frame comprises a protruding part protruding from the upper surface of the frame, wherein the IR filter is disposed in the protruding part, and wherein the protruding part comprises an inner lateral surface directly facing an outer lateral surface of the filter (As mentioned above, Horidan et al. teach that the frame has a protrusion (see protruding portion of 106) where the inner surface of the protrusion faces an outer lateral surface of the IR filter 161, where the inner lateral surface of 106 is spaced from an outer lateral surface of 161, Figure 9 of Horidan et al.. It would have been obvious and well-known to one of ordinary skill in the art at the time of the invention to enable the teachings of Takahashi et al. and Cheng to have a frame comprise a protruding part protruding from the upper surface of the frame, wherein the filter is accommodated in the protruding part, wherein an inner lateral surface of the protruding part faces an outer lateral surface of the filter, and wherein the first area of the frame is disposed between the protrusion of the frame and the protruding part of the frame, because the structure helps secure the filter to the frame while also allowing for an appropriate amount of clearance for the lens barrel to move up and down the optical axis).

In regard to Claim 5, Takahashi et al., Cheng and Horidan et al. disclose the camera module of claim 1, wherein the lens comprises a plurality of lenses (See lens barrel 8 and hole within which sits lenses 2 and 3, Figure 2 and Paragraph 0023 of Takahashi). Horidan et al. teach of the lens barrel comprising a plurality of lens spaces accommodating the plurality of lenses, respectively, wherein the plurality of lens spaces comprises a first lens space disposed farthest from the filter between the plurality of lens spaces, and wherein a width of the filter is greater than a width of the first lens space in a direction perpendicular to the optical axis direction (Horidan teach of a lens barrel with a plurality of lens spaces accommodating lenses 101 and 102, Paragraph 0074, Figure 9 of Horidan et al.. The first lens space is farthest away from the filter 161, Figure 9 of Horidan et al.. The width of filter 161 is greater than a width of the first lens space in a direction perpendicular to the optical axis, Figure 9 of Horidan et al.. It would have been obvious and well-known to one of ordinary skill in the art at the time of the invention to enable the camera module in the teachings of Takahashi et al. and Cheng to have the lens barrel comprise a plurality of lens spaces accommodating the plurality of lenses, respectively, wherein the plurality of lens spaces comprises a first lens space disposed farthest from the filter between the plurality of lens spaces, and wherein a width of the filter is greater than a width of the first lens space in a direction perpendicular to the optical axis direction as taught by Horidan et al., because the positioning in the structure helps secure the filter to the frame while also allowing for an appropriate amount of clearance for the lens barrel to move up and down the optical axis). 

Regarding Claim 12, Takahashi et al., Cheng and Horidan et al. disclose the camera module of claim 1, wherein the lens barrel comprises an upper part disposed above the lens and comprises a hole (See lens barrel 8 and hole within which sits lenses 2 and 3, Figure 2 and Paragraph 0023 of Takahashi), wherein an inner peripheral surface of the upper part of the lens barrel comprises a slanted surface, and wherein the slanted surface of the lens barrel is connected to an upper surface of the lens barrel to form an obtuse angle (Horidan et al. teach of camera module that has a lens barrel with an inclined surface where the inclined surface is connected to an upper surface of the lens barrel to form an obtuse angle, Figure 4 and Paragraph 0036 of Horidan et al.. It would have been obvious and well-known to one of ordinary skill in the art at the time of the invention to enable the lens barrel from the teachings of Takahashi et al. and Cheng to include an inclined surface, and wherein the inclined surface of the lens barrel is connected to an upper surface of the lens barrel to form an obtuse angle, because the structure allows for proper securing of the lenses while allowing for the frame to move in an optical axis direction, Paragraphs 0036-0037 and Figure 4 of Horidan et al.).

Regarding Claim 14, Takahashi et al., Cheng and Horidan et al. disclose a mobile terminal (Camera phone, Paragraphs 0005-0006 of Takahashi et al.) comprising the camera module of claim 1 and a control part (Driver controlling circuit 16, motor driver 15 and voice coil motor 4, Figure 1 of Takahashi et al.), wherein the control part controls the forward current or the reverse current applied to the coil (The driving current supplied to the voice coil motor 4 is generated by a motor driver 15 and the driving current generated by the motor driver 15 is controlled by a driver controlling circuit 16, Paragraphs 0021, 0023-0025; Figures 1-2 of Takahashi et al.. As taught above, a driving coil 12 is wound around a bobbin portion 8a of the lens barrel 8 centering the optical axis. A permanent magnet 13 and a yoke 14 that generate an effective flux over the driving coil 12 are fixed to the frame 9. Therefore, the lens unit 1 is driven in the optical axis direction in response to a driving current supplied to the driving coil 12 of the voice coil motor 4. The lens unit 1 is adapted to able to be driven such that the lens unit 1 is let out forward, i.e., leftward in the FIG. 2 relative to the frame 9 based on a mechanical position for the lens unit 1 to stop as a reference position d(0). The lens can also be moved back/rearward to the reference position closer to the wall of frame 9, Paragraphs 0023, 0046-0047 and Figures 2-3 of Takahashi et al.). 

With regard to Claim 15, Takahashi et al., Cheng and Horidan et al. disclose the mobile terminal of claim 14, wherein the control part (Driver controlling circuit 16, motor driver 15 and voice coil motor 4, Figure 1 of Takahashi et al.) comprises: 
a vibration control part outputting a first control signal for vibrating the mobile terminal and a second control signal for driving an actuator (The free vibration of the lens unit 1 after the lens unit 1 has been moved by one step is converged to a predetermined amplitude or narrower due to the standby time period, Paragraph 0036 and Figures 1-3 of Takahashi et al.. In the case where the lens unit 1 is controlled in the step driving mode, even when the movable range of the lens unit 1 is extended, the vibration amplitude of the leaf springs 10 and 11 that support the lens unit 1 is limited to vibration of small amplitude based on the moving distance unit regardless of the magnitude of the movable range of the lens unit 1, Paragraph 0047 of Takahashi et al.. When the lens unit 1 is returned to the reference position d(0), the lens unit 1 may be driven by varying the current value stepwise in at least the step driving mode at least to the current value i(0) of the driving current for the starting point of the lens unit 1, Paragraphs 0048-0049 of Takahashi et al.); 
a vibration motor part vibrating the mobile terminal by driving a motor in response to the first control signal (Standby time periods are provided to suppress the vibration of the lens unit 1 after the lens unit 1 has been driven and the lens unit 1 is controlled such that the lens unit 1 is driven by moving distance units having been set. Therefore, the amplitude of the vibration of the leaf springs 10 and 11 that support the lens unit 1 generated associated with the displacement of the lens unit 1 can be suppressed to vibration having a small amplitude based on the moving distance unit regardless of the magnitude of the movable range of the lens unit 1, Paragraph 0050 of Takahashi et al.); and 
an actuator drive part driving the actuator in response to the second control signal (The driver controlling circuit selectively executes: a first step driving mode of controlling the motor driver such that a first standby time period to suppress vibration of the lens unit is set every time the lens unit moves a first distance as a unit, which first distance is obtained by dividing the movable range by a predetermined number; and a second step driving mode of controlling the motor driver such that a second standby time period that is longer than the first standby time period to suppress vibration of the lens unit is set every time the lens unit moves a second distance that is longer than the first distance as a unit, Claims 1-2 and Figures 1-4 of Takahashi et al.), 
wherein the actuator is formed by the bobbin, the coil, the magnet, and the yoke, wherein the actuator is disposed in the camera module and configured to perform an auto focusing function by applying the forward current to the coil and to perform moving the bobbin and the lens toward frame in the optical axis direction by applying the reverse current to the coil in response to the second control signal, and wherein the vibration control unit outputs the first control signal after the second control signal is output (The actuator, inside the camera module, is made up of a bobbin 8a, coil 12, magnet 13 and yoke 14, Figure 2 and Paragraphs 0020-0023 of Takahashi et al.. By an executive order of automatic focusing, the driver controlling circuit 16 is set in the step driving mode and is first set in rough driving mode. The driver controlling circuit 16 controls the motor driver 15 such that a driving current to be supplied to the voice coil motor 4 is the current value i(0) for the starting point of the lens unit 1 for the state where the lens unit 1 starts moving corresponding linearly to the increase of the current value i of the driving current while the lens unit 1 is at the reference position. Thereafter, the driver controlling circuit 16 controls the motor driver 15 such that the driving current to be supplied to the voice coil motor 4 is increased stepwise from the current value i(0) by (the current value unit).times.3 that is three times as much as the reference current value unit .DELTA.i, for each step, Paragraph 0039 and Figures 1-4 of Takahashi et al.. When the lens unit 1 is returned to the reference position d(0), the lens unit 1 may be driven by varying the current value stepwise in at least the step driving mode at least to the current value i(0) of the driving current for the starting point of the lens unit 1, Paragraphs 0024, 0046-0049 and Figure 3 of Takahashi et al.). 

Regarding Claim 16, Takahashi et al. disclose a camera module (See camera module, Abstract; Paragraph 0020 and Figure 1) comprising: 
an image sensor (See image sensor, Paragraphs 0022-0023 and Figures 1-2); 
a frame (See the frame 9, Figure 2 and Paragraph 0023);
a yoke (Yoke 14) comprising an upper plate and a lateral plate extending from the upper plate  (See yoke 14 that has an upper plate (top portion) and a lateral plate (side portion shown) extending from the upper plate, Figure 2 and Paragraph 0023); 
a bobbin (8a) disposed in the yoke (Bobbin portion 8a is disposed in the yoke 14, Figure 2 and Paragraph 0023); 
a lens barrel (8) coupled to the bobbin (See lens barrel 8 coupled to the bobbin portion 8a, Paragraph 0023 and Figure 2); 
a lens coupled to the lens barrel and overlapped with the image sensor in an optical axis direction (Lens unit 1 is configured by a front lens 2 and a rear lens 3. The front lens 2 and the rear lens 3 can be collectively driven in the optical axis direction by a voice coil motor 4 to be able to adjust the focus, Figures 1-2; Paragraphs 0020-0022);
a coil (Coil 12) disposed on the bobbin (Coil 12 is disposed on the bobbin 8a, Figure 2 and Paragraph 0023); 
a magnet (Permanent magnet 13) disposed between the coil and the lateral plate of the yoke (Permanent magnet 13 rests between the coil 12 and the side portion/lateral plate of the yoke 14, Figure 2 and Paragraph 0023);
an elastic member coupled to the bobbin (See leaf springs 10 and 11 coupled to the bobbin, Figure 2; Paragraphs 0023 and 0046),  
wherein the lens moves when a reverse current is applied to the coil (The lens barrel 8 is displaceable supported in the optical axis direction against a frame 9 that is an outer frame by leaf springs 10 and 11 that are each cut at two positions of the head and the tail thereof into the shape of a butterfly damper. A driving coil 12 is wound around a bobbin portion 8a of the lens barrel 8 centering the optical axis. A permanent magnet 13 and a yoke 14 that generate an effective flux over the driving coil 12 are fixed to the frame 9. Therefore, the lens unit 1 is driven in the optical axis direction in response to a driving current supplied to the driving coil 12 of the voice coil motor 4. The lens unit 1 is adapted to able to be driven such that the lens unit 1 is let out forward, i.e., leftward in the FIG. 2 relative to the frame 9 based on a mechanical position for the lens unit 1 to stop as a reference position d(0). The lens can also be moved back/rearward to the reference position closer to the wall of frame 9, Paragraphs 0023, 0046-0047 and Figures 2-3). 

Takahashi et al. do not explicitly teach or disclose that the camera module has a printed circuit board with an image sensor disposed on the printed circuit board. Also not taught is that the frame is above the printed circuit board and that a filter is disposed on the frame or that the lens moves towards the filter when a reverse current is applied. Cheng teaches of a camera module has a printed circuit board with an image sensor disposed on the printed circuit board and a frame above the printed circuit board, 
(Cheng teaches of a camera module that includes a circuit board (11), a lens module (10) mounted on the circuit board, an electromagnetic interference shielding casing (12) surrounding the lens module and the circuit board, and a electrically conductive sheet (13) being electrically connected to the electromagnetic interference shielding casing. The circuit board forms at least one grounding tab (111) thereon. The electrically conductive sheet extends from a lateral edge of the circuit board and electrically connects the at least one grounding tab with the electromagnetic interference shielding casing. The electrically conductive sheet includes a basewall (131) connected to the circuit board and at least one sidewall (133) bending from the basewall. The at least one sidewall extends into a gap defined between the electromagnetic interference shielding casing and the lens module and electrically connected to the electromagnetic interference shielding casing, Abstract and Figure 1 of Cheng. 
Cheng teaches that an image sensor 104 is electrically connected to a printed circuit board 11, Paragraph 0018 and Figure 1 of Cheng. Cheng teaches that a lens holder 103 and a casing 12 make up a frame where the frame is above the printed circuit board 11, Figure 1 and Paragraphs 0015-0020 of Cheng. It would have been obvious and well-known to one of ordinary skill in the art at the time of the invention to enable the camera module in the teachings of Takahashi et al. to include a printed circuit board with an image sensor disposed on the printed circuit board as taught by Cheng, because it helps provide a low cost way of providing mechanical support and electrical connections for the camera module. It would have been obvious and well-known to one of ordinary skill in the art at the time of the invention to enable the teachings of Takahashi et al. to have the frame be above the printed circuit board as taught by Cheng, because this provides support and protection to the components of the printed circuit board). 

Takahashi et al. and Cheng do not explicitly teach of a filter disposed on the frame or that a lens moves toward the filter when a reverse current is applied to the coil. Horidan et al. teach of a camera module where a filter is disposed on a frame and where a lens moves toward the filter, (Horidan et al. teach of an image pickup apparatus may include an imaging optical system operative to adjust a focal position of images corresponding to light incident from a lens, a frame arranged movably in an optical axial direction of light incident to the imaging optical system for fixing the imaging optical system by covering the periphery of the imaging optical system, a drive unit operative to move the frame in the optical axial direction to an arbitrary position within a predetermined range, an image pickup device operative to receive light incident through the imaging optical system so as to output a signal corresponding to the received light, and an urging unit inserted between a pedestal base having the image pickup device attached thereto and the frame for urging the frame in the optical axial direction as well as in a direction remote from the image pickup device, Abstract of Horidan et al.. 
Horidan et al. teach of an infrared filter 161 attached to a frame between an image sensor 107 and a bobbin, Paragraphs 0036, 0074-0075 and Figure 9 of Horidan et al..  It would have been obvious and well-known to one of ordinary skill in the art at the time of the invention to enable the teachings of Takahashi et al. and Cheng to have an infrared filter attached to a frame as taught by Horidan et al., because it helps block/filter the infrared light to achieve realistic colors. Furthermore, Horidan et al. teach that the frame has a protrusion (see protruding portion of 106) where the inner surface of the protrusion faces an outer lateral surface of the IR filter 161, where the inner lateral surface of 106 is spaced from an outer lateral surface of 161, Figure 9 of Horidan et al.. It would have been obvious and well-known to one of ordinary skill in the art at the time of the invention to enable the teachings of Takahashi et al. and Cheng to have a frame comprise a protruding part protruding from the upper surface of the frame, wherein the filter is accommodated in the protruding part, wherein an inner lateral surface of the protruding part faces an outer lateral surface of the filter, and wherein the first area of the frame is disposed between the protrusion of the frame and the protruding part of the frame, because the structure helps secure the filter to the frame while also allowing for an appropriate amount of clearance for the lens barrel to move up and down the optical axis. 
Horidan et al. also teach that the lens moves toward the filter in a reverse direction, Paragraphs 0056-0059, 0072-0074; Figures 1-2 and 9 of Horidan et al.. It would have been obvious and well-known to one of ordinary skill in the art at the time of the invention to have the lens of Takahashi et al. to move towards the filter as taught by Horidan et al., because by moving the lenses closer to or away from the image sensor and filter, this changes how the lens bends the light onto the filter and the image sensor to bring focus to an object being imaged). 

With regard to Claim 17, Takahashi et al., Cheng and Horidan et al. disclose the camera module of claim 16, wherein the filter comprises an IR filter filtering infrared light (As taught above Horidan et al. teach of an infrared filter 161 attached to a frame between an image sensor 107 and a bobbin, Paragraphs 0036, 0074-0075 and Figure 9 of Horidan et al..  It would have been obvious and well-known to one of ordinary skill in the art at the time of the invention to enable the teachings of Takahashi et al. and Cheng to have an infrared filter attached to a frame as taught by Horidan et al., because it helps block/filter the infrared light to achieve realistic colors).

In regard to Claim 18, Takahashi et al., Cheng and Horidan et al. disclose the camera module of claim 16, wherein the filter is disposed on an upper surface of the frame (protruding part) (Furthermore, Horidan et al. teach that the frame has a protrusion (see protruding portion of 106) where the inner surface of the protrusion faces an outer lateral surface of the IR filter 161, where the inner lateral surface of 106 is spaced from an outer lateral surface of 161, Figure 9 of Horidan et al.. It would have been obvious and well-known to one of ordinary skill in the art at the time of the invention to enable the teachings of Takahashi et al. and Cheng to have a frame comprise a protruding part protruding from the upper surface of the frame, wherein the filter is accommodated in the protruding part, wherein an inner lateral surface of the protruding part faces an outer lateral surface of the filter, and wherein the first area of the frame is disposed between the protrusion of the frame and the protruding part of the frame, because the structure helps secure the filter to the frame while also allowing for an appropriate amount of clearance for the lens barrel to move up and down the optical axis),
wherein the frame comprises a protruding part protruding from the upper surface of the frame, wherein the IR filter is disposed in the protruding part, and wherein the protruding part comprises an inner lateral surface directly facing an outer lateral surface of the filter (As mentioned above, Horidan et al. teach that the frame has a protrusion (see protruding portion of 106) where the inner surface of the protrusion faces an outer lateral surface of the IR filter 161, where the inner lateral surface of 106 is spaced from an outer lateral surface of 161, Figure 9 of Horidan et al.. It would have been obvious and well-known to one of ordinary skill in the art at the time of the invention to enable the teachings of Takahashi et al. and Cheng to have a frame comprise a protruding part protruding from the upper surface of the frame, wherein the filter is accommodated in the protruding part, wherein an inner lateral surface of the protruding part faces an outer lateral surface of the filter, and wherein the first area of the frame is disposed between the protrusion of the frame and the protruding part of the frame, because the structure helps secure the filter to the frame while also allowing for an appropriate amount of clearance for the lens barrel to move up and down the optical axis).

Regarding Claim 19, Takahashi et al., Cheng and Horidan et al. disclose the camera module of claim 16, wherein the lens comprises a plurality of lenses (See lens barrel 8 and hole within which sits lenses 2 and 3, Figure 2 and Paragraph 0023 of Takahashi). Horidan et al. teach of the lens barrel comprising a plurality of lens spaces accommodating the plurality of lenses, respectively, wherein the plurality of lens spaces comprises a first lens space disposed farthest from the filter between the plurality of lens spaces, and wherein a width of the filter is greater than a width of the first lens space in a direction perpendicular to the optical axis direction (Horidan teach of a lens barrel with a plurality of lens spaces accommodating lenses 101 and 102, Paragraph 0074, Figure 9 of Horidan et al.. The first lens space is farthest away from the filter 161, Figure 9 of Horidan et al.. The width of filter 161 is greater than a width of the first lens space in a direction perpendicular to the optical axis, Figure 9 of Horidan et al.. It would have been obvious and well-known to one of ordinary skill in the art at the time of the invention to enable the camera module in the teachings of Takahashi et al. and Cheng to have the lens barrel comprise a plurality of lens spaces accommodating the plurality of lenses, respectively, wherein the plurality of lens spaces comprises a first lens space disposed farthest from the filter between the plurality of lens spaces, and wherein a width of the filter is greater than a width of the first lens space in a direction perpendicular to the optical axis direction as taught by Horidan et al., because the positioning in the structure helps secure the filter to the frame while also allowing for an appropriate amount of clearance for the lens barrel to move up and down the optical axis). 


6.) Allowable Subject Matter
Claims 6-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697